NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
  

                  United States Court of Appeals
                                  For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                  Submitted April 21, 2015 
                                   Decided April 22, 2015 
                                                
                                           Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          JOHN DANIEL TINDER, Circuit Judge 
 
No. 14‐2439                                      Appeal from the 
                                                 United States District Court 
UNITED STATES OF AMERICA,                        for the Southern District of Indiana, 
      Plaintiff‐Appellee,                        Terre Haute Division. 
                                                  
      v.                                         No. 2:13CR00009‐001 
                                                  
AERON CURTIS BUSH,                               Larry J. McKinney, 
      Defendant‐Appellant.                       Judge. 
 
                                         O R D E R 

       Aeron Bush, a federal inmate, confessed orally and in writing to possessing 
numerous shanks found in his cell. He entered a conditional guilty plea to possessing a 
weapon as a federal prisoner, 18 U.S.C. § 1791(a)(2), after the district court denied his 
motion to suppress those confessions. Bush now appeals, but his appointed lawyer asserts 
that the appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738, 
744 (1967). Bush has not accepted our invitation to respond to counsel’s motion. See 
7TH CIR. R. 51(b). Counsel has submitted a brief that explains the nature of the case and 
addresses the issues that an appeal of this kind might be expected to involve. Because the 
analysis in the brief appears to be thorough, we limit our review to the subjects that counsel 
has discussed. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. 
Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
No. 14‐2439                                                                                Page 2 
 
       Bush is an inmate at the federal penitentiary in Terre Haute, Indiana. After a guard 
discovered knife sheaths sewn into Bush’s clothes, his cell was searched and 15 shanks 
were found. In accordance with prison policy, he was immediately moved into the secured 
housing unit. The next day Bush was handcuffed and taken to an office within the secured 
housing unit. Investigators informed him that he was free to leave the interview at any 
time, but Bush replied that he was willing to participate in the interview. The investigators 
then asked three questions, including whether he possessed the weapons found in his cell. 
Bush admitted that the shanks were his. He signed a standard form used to claim 
ownership of unauthorized property, and he also signed a photo of the weapons. The entire 
encounter lasted about ten minutes. 
        
       Several months later the government opened a criminal investigation and charged 
Bush with possessing a weapon as a federal prisoner. See 18 U.S.C. § 1791(a)(2). His lawyer 
moved to suppress Bush’s oral and written statements on the ground that he had not been 
read Miranda warnings before he was interrogated. The district judge denied the motion, 
explaining that using handcuffs and a separate interview room did not constitute coercion, 
and thus, Bush was not in custody when he signed the forms. The judge also pointed out 
that Bush had conceded that all participants were cordial and calm throughout the 
interview. These factors, the judge decided, negated the need for Miranda warnings.   
        
       Bush then entered a conditional guilty plea, see FED. R. CRIM. P. 11(a)(2), reserving 
the right to challenge the suppression ruling on appeal. The district judge calculated a 
guidelines imprisonment range of 27 to 33 months and sentenced Bush to 48 months. The 
judge initially had stated that he intended to sentence Bush to a term two years below the 
statutory maximum, which at different points the judge described as both five and six 
years. Ultimately, though, the judge caught his misstatement—the statutory maximum is 
five years, see 18 U.S.C. § 1791(b)(3)—and clarified that he intended to impose 48 months as 
the appropriate sentence.   
        
       First, counsel notes that Bush does not wish to challenge his guilty plea unless the 
suppression ruling is overturned. Thus, counsel appropriately omits discussion about the 
adequacy of the plea colloquy and the voluntariness of the plea. See United States v. Konczak, 
683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002). 
        
       Counsel also considers contesting the denial of Bush’s motion to suppress. 
Interrogators must give an inmate Miranda warnings only if the inmate is in “custody” for 
purposes of the Fifth Amendment. See Howes v. Fields, 132 S. Ct. 1181, 1188–89 (2012). An 
inmate is in custody for purposes of Miranda only if the totality of circumstances would 
No. 14‐2439                                                                                  Page 3 
 
lead a reasonable inmate in his place to believe that the setting of the interrogation adds 
new constraints to his freedom. See id. at 1189. Thus, in Howes the Supreme Court 
concluded that the defendant, a prison inmate, was not in “custody” during an interview 
that lasted five to seven hours because he was not restrained or threatened; was in a 
well‐lit, average‐sized conference room; was not uncomfortable; and, most importantly, 
was told that he was free to end the questioning and return to his cell whenever he wished. 
Id. at 1192–94; see also Illinois v. Perkins, 496 U.S. 292, 297–98 (1990) (explaining that Miranda 
protects against coercion and compulsion, not ploys to lull suspect into false sense of 
security); United States v. Menzer, 29 F.3d 1223, 1232–33 (7th Cir. 1994) (concluding that 
inmate was not in custody when he voluntarily appeared at interviews, was not restrained, 
was in well‐lit room, and was told by agent that he could leave room at any time).   
         
        We agree with counsel that an appellate challenge to the suppression ruling would 
be frivolous. The uncontested facts establish that Bush was not in custody for purposes of 
Miranda. He was asked only three questions, was in a regular‐sized room for only ten 
minutes, was comfortable, heard no raised voices, and was told that he could go back to his 
cell at any time. He was in handcuffs, but as the district court explained, the cuffs were a 
normal part of moving an inmate throughout the secured housing unit, not an additional 
constraint on his freedom. Thus Miranda warnings were unnecessary. See Howes, 132 S. Ct. 
at 1192–94. 
         
        Counsel next considers a challenge to the reasonableness of Bush’s prison sentence, 
but rightly concludes that this claim, too, would be frivolous. Bush’s guidelines range was 
calculated correctly, and although the judge imposed a sentence above the guidelines 
range, the judge applied the factors in 18 U.S.C. § 3553(a) and adequately explained his 
reasons for the particular sentence. See United States v. Hill, 645 F.3d 900, 911 (7th Cir. 2011). 
Specifically, the judge considered the seriousness of Bush’s offense, explaining that the 
number of lethal weapons Bush possessed was particularly egregious and noting the 
danger that they posed to the guards and other inmates. See 18 U.S.C. § 3553(a)(2)(A). The 
judge also highlighted Bush’s lengthy criminal history and gang membership at the time he 
had the weapons. And the judge considered mitigating factors like Bush’s eventual 
withdrawal from his gang and the classes he had taken to help him successfully reenter 
society after his release. 
         
        Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.